In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************     *
STACY RAGSDALE, as Personal
                          *
Representative of the Estate of
                          *
EARL WAYNE HARNER, Deceased,
                          *
                          *                        No. 16-1298V
              Petitioner, *                        Special Master Christian J. Moran
                          *
v.                        *                        Filed: May 25, 2018
                          *
SECRETARY OF HEALTH       *                        Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,       *                        Guillain-Barré syndrome (“GBS”).
                          *
                          *
              Respondent. *
********************* *

Thomas E. Schwartz, Holloran Schwartz & Gaertner LLP, for Petitioner;
Meredith B. Healy, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On May 21, 2018, the parties filed a joint stipulation concerning the petition for
compensation filed by Stacy Ragsdale, as personal representative of Earl Wayne
Harner’s Estate. Petitioner filed the petition on October 7, 2016, alleging that the
influenza (“flu”) vaccine Mr. Harner received on September 28, 2015, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused him
to suffer Guillain-Barré syndrome. Petitioner further alleges that his death, on May
12, 2016, was a sequela of the vaccine-related injury. Petitioner represents that there
has been no prior award or settlement of a civil action for damages on Mr. Harner’s
behalf as a result of his condition or death.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccines either caused or significantly aggravated
petitioner’s alleged injury or any other injury, and denies that petitioner's current
disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $225,000.00 in the form of a check payable to
       petitioner as legal representative of the Estate of Earl Wayne Harner.
       This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk is directed to enter judgment in case 16-1298V according to this decision and the
attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2